DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-15 and 17) and Species B1 in the reply filed on 05/07/2021 is acknowledged. Claims 1-7, 12-13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.

Status of Claims
Claims 1-17 are pending in the application with claims 1-7, 12-13, and 16 withdrawn. Claims 8-11, 14-15, and 17 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the imaging device images the fuel assembly number imprinted on the fuel assembly in a state of being placed in the air (claim 9) must be shown or the feature(s) canceled from the claim(s).  Figure 1 appears to show the imaging device at least partially submerged in the water. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “43” and “44” have both been used to designate “entire image data” (see [0030]).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both “entire image data” and “combined image data” (see [0030]).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0014] recites “ROM” and “RAM” without first writing out the acronyms. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11, 14-15, and 17 are indefinite because they recite the region selection processing unit “generates image data in which the fuel assembly number is visually recognizable” and it is unclear if this refers to the image data not including image distortion recited in claim 8, lines 9-10, the entire image data recited in claim 8, line 11, or another image data. 

Claim 11 is indefinite because it is unclear the structural relationship between the “entire image data” and the “fuel assembly.” The specification discloses “the entire image data 44 in which the entire core 12 and the imprint numbers of all the fuel assemblies 27 have been imaged” in [0030], defining the entire image data as the entire 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,912,934 (“Acks”).

Regarding claim 8, Acks discloses (see Figs. 1, 4) a fuel placement confirmation apparatus (20) used for refueling work of a boiling water reactor (see 1:34-36, 13:59-62), comprising:
an imaging device (22) which images a fuel assembly number (48) on a fuel assembly (36) loaded into a core (Abstract, Figs. 1, 3A, 4, 13:66-14:1);
a movement device (56) which holds the imaging device and performs scanning in a horizontal plane above the fuel assembly (Fig. 4, 13:38-45); and
a fuel placement confirmation processing unit (26, 28) which causes the movement device to perform scanning (Figs. 1, 21, 10:25-28, 10:62-67, 11:12-17), repeatedly executes imaging by the imaging device on at least the fuel assembly to be a placement confirmation target (4:19-22, 11:47-48, 11:17-23), selects image data not including image distortion form a plurality of acquired imaged images (9:44-61), combines the image data (9:62-63), generates entire image data of at least the fuel assembly to be the placement confirmation target (14:13-15, 16:13-16), and outputs the entire image data to a display unit (54) (Fig. 1, 10:1-3).

Regarding claim 9
Regarding claims 10 and 17, Acks discloses the fuel placement confirmation apparatus according to claims 8 and 9 and further discloses wherein the fuel placement confirmation processing unit includes a region selection processing unit (28) which determines a visibility decrease region from the plurality of imaged images (9:55-57, 11:28-32; “portions of the image … incoherent noise”), combines regions other than the visibility decrease region, and generates image data in which the fuel assembly number is visually recognizable (9:49-64, 11:24-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	
Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acks in view of US Publication No. 2019/0287237 (“Gripp”).

Regarding claim 11, Acks discloses the fuel placement confirmation apparatus according to claim 10 and further discloses wherein the region selection processing unit determines the visibility decrease region from the plurality of imaged images (Acks, 9:55-57, 11:28-32; “portions of the image … incoherent noise”), but does not explicitly disclose this is done on the basis of curvatures of line segments in the plurality of imaged images.

Gripp teaches a system and method for visually inspecting materials, surfaces, or products by using lighting and images to identify defects on the basis of curvatures of line segments (Gripp, Abstract, [0002], [0018], [0069], [0073], [0076]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to apply the imaging techniques of Gripp in the apparatus 

Regarding claim 14, Acks in view of Gripp teaches the fuel placement confirmation apparatus according to claim 11. Acks further discloses wherein the fuel placement confirmation processing unit includes an image acquisition unit (26) which outputs an imaging instruction to the imaging device and acquires the plurality of imaged images from the imaging device (Acks, 7:26-36),
the region selection processing unit determines the visibility decrease region from the plurality of imaged images from the image acquisition unit (Acks, 11:25-32), and
the image acquisition unit repeatedly outputs the imaging instruction to the imaging device until the visibility decrease region determined by the region selection processing unit is not included, so as to repeat the imaging by the imaging device (Acks, 11:25-32).

Regarding claim 15, Acks in view of Gripp teaches the fuel placement apparatus according to claim 14. Acks further discloses wherein the movement device is a refueling machine (56) (Acks, 13:31-33) and is mounted with a fixture (58) for fixing the imaging device in a direction of the fuel assembly (Acks, Fig. 4, 13:31-40). 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646